Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-16, 18-23 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek (US 20210074955).

Regarding claim 1. Fig 4 and Fig 6 of Baek disclose A display device comprising:
a transistor (Fig 4: TR) disposed on a first substrate 410;
an insulating layer 440 disposed on the transistor;
a first electrode 450 disposed on the insulating layer;
a partition 480 disposed on the first electrode and the insulating layer, wherein an opening (between left 481 and right 481) is defined through the partition (Fig 4);
a light-emitting element layer 460 disposed in the opening; and
a second electrode 470 disposed on the light-emitting element layer and the partition,

the first region has a lower height than the third region (Fig 4/Fig 6), and 
the first electrode overlaps the first region in a direction perpendicular to the first substrate (Fig 4/Fig 6).

Regarding claim 7. Baek discloses The display device of claim 1, wherein the partition has an inclined surface overlapping the second region (Fig 4).

Regarding claim 8. Baek discloses The display device of claim 7, wherein the first electrode in the second region is disposed between the insulating layer and the partition (Fig 4).

Regarding claim 9. Baek discloses The display device of claim 1, wherein a lowermost surface of the second electrode is closer to the first substrate than an uppermost surface of the partition (Fig 4).

Regarding claim 10. Baek discloses The display device of claim 1, wherein a lower surface of the second electrode is disposed at a same height as an upper surface of the opening of the partition (Fig 6: the lower surface of 470 in the opening has a same height to the upper surface of the opening).

Regarding claim 11. Baek discloses The display device of claim 1, wherein an uppermost surface (Fig 6: the uppermost surface of 480 in NEA2) of the partition is disposed closer to the first substrate than a lowermost surface (Fig 6: the lowermost 470 in the NEA2) of the second electrode.

Regarding claim 12. Baek discloses The display device of claim 1, further comprising:
a second substrate 490 overlapping (Fig 4) the first substrate; and
a color conversion layer 400 [0174] disposed on the second substrate,
wherein the color conversion layer is disposed overlapping the light-emitting element layer in the direction perpendicular to the first substrate (Fig 4).

Regarding claim 13. Baek discloses The display device of claim 12, wherein the light-emitting element layer emits a blue light [0174].

Regarding claim 14. Baek discloses The display device of claim 1, wherein the partition includes an organic material [0204].

Regarding claim 15. Fig 4 and Fig 6 of Baek disclose A display device comprising:
a transistor (TR) disposed on a substrate 410;
an insulating layer 440 disposed on the transistor;

a reflection member [0130] disposed between the insulating layer and the first electrode;
a partition 480 disposed on the first electrode and the insulating layer, wherein an opening (between left 481 and right 481) is defined through the partition;
a light-emitting element layer 460 disposed in the opening; and
a second electrode 470 disposed on the light-emitting element layer and the partition,
wherein a side surface of the reflection member adjacent to the opening includes an inclined surface (Fig 4/Fig 6).

Regarding claim 16. Baek discloses The display device of claim 15, wherein the reflection member includes a metal [0130].

Regarding claim 18. Baek discloses The display device of claim 15, wherein the first electrode is disposed over the reflection member [0130].

Regarding claim 19. Baek discloses The display device of claim 18, wherein the partition is disposed on the reflection member (Fig 4), and
the first electrode is disposed between the reflection member and the partition on the inclined surface of the reflection member (Fig 4).



Regarding claim 21. Baek discloses The display device of claim 15, wherein a lower surface of the second electrode is disposed at a same height as an upper surface of the opening of the partition (Fig 6: the lower surface of 470 in the opening has a same height to the upper surface of the opening).

Regarding claim 22. Baek discloses The display device of claim 15, wherein an uppermost surface (Fig 6: the uppermost surface of 480 in NEA2) of the partition is closer to the substrate than a lowermost surface (Fig 6: the lowermost 470 in the NEA2) of the second electrode.

Regarding claim 23. Fig 4 and Fig 6 of Baek disclose A display device comprising:
a transistor (TR) disposed on a substrate;
an insulating layer 440 disposed on the transistor;
a first electrode 450 disposed on the insulating layer;
a reflection member [0130] disposed on the first electrode;

a light-emitting element layer 460 disposed in the opening; and
a second electrode 470 disposed on the light-emitting element layer and the partition,
wherein a side surface of the reflection member adjacent to the opening includes an inclined surface (Fig 4/Fig 6).

Regarding claim 24. Baek discloses The display device of claim 23, wherein the reflection member includes a metal [0130].

Regarding claim 27. Baek discloses The display device of claim 23, wherein one side surface of the reflection member and one side surface of the first electrode are aligned with each other (Fig 4, [0130]).

Regarding claim 28. Baek discloses The display device of claim 23, wherein a lowermost surface (see the surface of 470 on 430) of the second electrode is closer to the substrate than an uppermost surface (see the surface of 480 near the numeral 490) of the partition.

Regarding claim 29. Baek discloses The display device of claim 23, wherein a lower surface of the second electrode is disposed at a same height as an upper surface 

Regarding claim 30. Baek discloses The display device of claim 23, wherein an uppermost surface (Fig 6: the uppermost surface of 480 in NEA2) of the partition is disposed closer to the substrate than a lowermost surface (Fig 6: the lowermost 470 in the NEA2) of the second electrode.

Regarding claim 31. Baek discloses The display device of claim 23, wherein the partition is disposed on the reflection member (Fig 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 20210074955) in view of Seki (US 20070252525).

Regarding claim 2. Baek discloses The display device of claim 1 except wherein the partition includes an inorganic material including silicon.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Seki’s partition material within Baek’s device for the purpose of providing enhanced luminescent control between pixels [0181].

Regarding claim 3. Baek in view of Seki discloses The display device of claim 2, Seki discloses wherein the partition further includes carbon [0101].

Regarding claim 4. Baek discloses The display device of claim 1 except wherein the partition includes at least one material selected from SiOx, SiNx, SiON, and siloxane.
However, Seki discloses the partition includes at least one material selected from SiOx, SiNx, SiON, and siloxane [0140]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Seki’s partition material within Baek’s device for the purpose of providing enhanced luminescent control between pixels [0181].

Regarding claim 5. Baek discloses The display device of claim 1 except wherein a thickness of the partition is in a range of about 1000 Å to about 3000 Å.
Å to about 2000 Å which is overlapped to the claimed range. The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore, the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Regarding claim 6. Baek discloses The display device of claim 1. But Baek does not explicitly disclose wherein a refractive index difference between the partition and the light-emitting element layer is less than about 50% of a refractive index of the partition.
However, Seki discloses SiN based partition and light emitting layer is made of organic material. Thus, the ordinary artisan would have recognized that Seki discloses the claimed range of refractive index difference between partition and light-emitting element layer.
. 

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 20210074955) in view of Jun (US 20200044002).

Regarding claim 17. Baek discloses The display device of claim 15 except wherein the reflection member has a multilayer structure of one among Ti/Al/Ti, Mo/Al/Mo, and Ti/Cu.
However, Jun discloses the reflection member has a multilayer structure of one among Ti/Al/Ti ([0067]: material of high reflectivity such as Ti/Al/Ti), Mo/Al/Mo, and Ti/Cu.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baek’s device to have the Jun’s structure for purpose of providing enhanced light reflectivity. 

Regarding claim 25. Baek discloses The display device of claim 23 except wherein the reflection member has a multilayer structure of one among Ti/Al/Ti, Mo/Al/Mo, and Ti/Cu.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baek’s device to have the Jun’s structure for purpose of providing enhanced light reflectivity. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 20210074955) and Jun (US 20200044002), and further in view of Shirahata (US 20170117338).

Regarding claim 26. Baek in view of Jun discloses The display device of claim 23 except wherein a partial region of the reflection member does not overlap the first electrode in a direction perpendicular to the substrate.
However, Shirahata discloses a partial region (the region of 23 above 31) of the reflection member 23 does not overlap the first electrode 24 in a direction perpendicular to the substrate 10.
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baek in view of Jun’s device to have the Shirahata’s structure for purpose of providing enhanced light extraction efficiency of a display device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826